The Attorney          General of Texas
                                                              June 1, 1983
    JIM MATTOX
    Attorney General


                                           Honorable Carl A. Parker             opinion No. JM-36
    Supreme      Court Building
                                           Chairman
    P. 0. BOX 12548
    Austin.   TX. 78711- 2548
                                           Senate Education Committee           Re: Whether student evaluations
    5121475-2501                           Texas State Senate                   of faculty members are open to
    Telex   91018741367                    P. 0. Box 12068, Capitol Station     the public if they are used to
    Te,eco,Wzr     5121475-0266            Austin, Texas   78711                make    promotion  and   salary
                                                                                decisions
    1607 Main St.. Suite 1400
    Dallas. TX. 75201-4709                 Dear Senator Parker:
    2141742-8944
                                                You have requested our opinion as to whether student evaluations
                                           of faculty members are open to the public under the Open Records Act,
    4824 Alberta       Ave.. Suite   160
    El Paso, TX.       79905.2793          article 6252-17a. V.T.C.S., if such evaluations are a factor in
    9151533.3484                           determining faculty tenure, promotions and/or salary.    You suggest
                                           that such information might be excepted from disclosure by section
P
                                           3(a)(2) of the Open Records Act, as:
     ~20 Dallas Ave.. Suite 202
    Ho”ston.     TX. 77002-6986
    7131650-0666                                     information in personnel files, the disclosure of
                                                     which  would   constitute  a clearly  unwarranted
                                                     invasion of personal privacy.
    806 Broadway.        Suite 312
    Lubbock.     TX.    79401-3479
                                                 The scope of employee privacy under section 3(a)(2) is very
    8061747-5238
                                           narrow.    Open Records Decision Nos. 336, 315 (1982).     It may be
                                           invoked only when information reveals "intimate details of a highly
    4309 N. Tenth. Suite B                 personal nature."    Open Records Decision Nos. 315 (1982); 298, 284
    McAllen.    TX. 78501~1685             (1981). In Open Records Decision No. 316 (1982), the attorney general
    5121682-4547
                                           ruled   that disclosure   of even highly    subjective comments  from
                                           character references ordinarily does not, without more, constitute a
    200 Main Plaza, Suite 400              "clearly unwarranted" invasion of personal privacy.
    San Antonio.  TX. 78205-2797
    5121225-4191                                In our opinion, however, individualized student evaluations are
                                           excepted from disclosure by sections 3(a)(14) and 14(e) of the Open
                                           Records Act.   Open Records Decision No. 332 (1982).    Even unsigned
                                           student comments might make the student's identity "easily traceable
                                           through the handwriting,   style of expression,    or the particular
                                           incidents related in the comments."    Open Records Decision No. 224
                                           (1979). Even if the information does not identify individual students
                                           and is not in their handwriting, it may be withheld if there is a
                                           relatively small number of students to which it could be applicable.
                                           Open Records Decision No. 294 (1981). Thus, at the present time,    it
P                                          appears that, although section 3(a)(2) might occasionally      except




                                                                       p. 154
Honorable Carl A. Parker - Page 2        (~~-36)




particular student evaluations of faculty members, it ordinarily does
not do so.     Such evaluations are excepted by section 3(a)(14),
however, if they identify individual students or their identities are
easily detectable therefrom.

     In certain circumstances,    student evaluations might also be
withheld under section 3(a)(ll) of the Open Records Act, which excepts
from disclosure:

          inter-agency   or  intra-agency  memorandums  or
          letters which would not be available by law to a
          party other than one     in litigation with  the
          agency.

Evaluations may be excepted by this provision.   Open Records Decision
Nos. 345 (1982); 168 (1977). This office has recognized that section
3(a)(ll) applies to advice, opinion, and recommendations prepared by
consultants to a public body.   See Open Record Decision Nos. 344, 335
(1982); 298, 293, 273 (1981). Thescope   of the term "consultants" has
not been definitively established, but it certainly includes persons
who are authorized to act, and do in fact act, in an official capacity
on behalf of a governmental body. Open Records Decision Nos. 283, 273
(1981).   Whether  a student evaluator may properly be deemed a
"consultant" will depend upon the facts of each particular case.     In
our opinion, the student, in order to be regarded as a "consultant"
under section 3(a)(ll) must, at a minimum, make his evaluation in
response to a duty arising from a properly authorized request from the
university administration.

                             SUMMARY

             Student evaluations of faculty members may be
          withheld from the public under section 3(a)(14) of
          the Open Records Act if they identify individual
          students.   Such evaluations may also be withheld
          as intra-agency   memoranda  pursuant  to section
          3(a)(ll) under certain circumstances.




                                     L-i h
                                     -
                                             Ver



                                             JIM
                                                   truly your


                                                   A
                                                     MATTOX
                                             Attorney General of Texas

TOM GREEN
First Assistant Attorney General




                                    p. 155
Honorable Carl A. Parker - Page 3      (JM-36)




DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by Rick Gilpin
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Rick Gilpin
Jim Moellinger
Nancy Sutton




                                    p. 156